DETAILED ACTION
Disposition of Claims
Claims 1-11 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200376113A1, Published 12/03/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the use of legal phraseology (for example “e.g.” stands for “exempli gratia” and the use of implied phrases (“The present disclosure provides…”).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 7-8 claim that the gB polypeptide comprises a sequence at least 85% identical to or 100% identical to SEQ ID NO:7.  However, SEQ ID NO:7 is a codon-optimized nucleotide sequence that encodes for the claimed gag-pp65 protein.  As it is not clear which sequence is meant to be examined, this limitation will not be examined on the merits.
For at least these reasons, claims 2-3 and 7-8 are rejected on the grounds of being indefinite.  

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 is drawn to “wherein the subject has dysregulation of immunity to HCMV, said dysregulation measured by a lack of detectable antibody response to HCMV gB protein”.  However, it is unclear if this person is seropositive for other HCMV antigens, or has detectable HCMV nucleic acid in their system, and their immune system is not properly responding to said HCMV infection, or if the person is simply seronegative for HCMV because they have never been infected with the virus.  If the latter is true, this is not “dysregulation”, this is simply a person who has never been infected with a virus and has not generated antibodies against any HCMV antigen, much less gB.  If the subject has been exposed to HCMV and/or is infected with HCMV, and is not generating antibodies against the virus, then the claim should be amended to read as such.  For the purpose of prior art, the claim will be interpreted as the following, but must be amended for further clarification:
“The method of claim 10, wherein the subject has a lack of detectable antibody response to HCMV gB protein.”
For at least these reasons, claim 10 is rejected on the grounds of being indefinite.  


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an immunotherapeutic composition for treatment of glioblastoma multiforme (GBM) in a human subject, said composition comprising (i) a virus like particle (VLP) comprising:(a) a fusion protein comprising an N-terminal portion of a gag protein found in a murine leukemia virus (MLV) fused upstream of a pp65 protein found in HCMV; and (b) a polypeptide comprising a glycoprotein (gB) protein found in HCMV; and (ii) GM-CSF; wherein the VLP is present in an amount of at least 4 ug gB/pp65 Gag per dose or at least 10 ug gB/pp65 Gag per dose (claim 6).
Further limitations on the immunotherapeutic composition of claim 1 or claim 6 are wherein the fusion protein comprises an amino acid sequence at least 85% identical to SEQ ID NO:4 (claims 2 and 7); wherein the fusion protein comprises the amino acid sequence of SEQ ID NO:4 (claims 3 and 8); wherein the GM-CSF is present in an amount of at least 200 ug per dose (claims 4 and 9); 
Claim 5 is drawn to a method of treating a subject having GBM, comprising administering to the subject the composition of claim 1.
Claim 10 is drawn to a method of treating a subject having GBM, comprising administering to the subject the composition of claim 6; wherein the subject has a lack of detectable antibody response to HCMV gB protein (claim 11).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz-Mitoma et. al. (Diaz-Mitoma F, Study Official.  ClinicalTrials Study # NCT03382977:  A Two-part, Phase I/IIA Dose-Escalation Study to Define the Safety, Tolerability, and Optimal Dose of Candidate GBM Vaccine VBI-1901 With Subsequent Extension of Optimal Dose in Recurrent GBM Subjects.  Sponsor:  VBI Vaccines, Inc.  12/18/2017.  https://clinicaltrials.gov/ct2/history/NCT03382977; hereafter “Diaz-Mitoma”) as evidenced by 
Wen et. al. (Wen PY, et. al.  2019 American Society of Clinical Oncology (ASCO) Poster Session (May 31-June 4, 2019); J Clin Oncol 37, 2019 (suppl; abstr 2048).; hereafter “Wen”), 
Anderson et. al. (US20140308308A1, Pub. 10/16/2014; CITED ART OF RECORD; hereafter “Anderson”), 
Epixis (“Licensing trends in 2008:  The experience of a start-up in the field of vaccines.” 10/24/2008.  https://www.les-france.org/offres/doc_inline_src/758/2008/08_10_24_Epixis.pdf), hereafter “Epixis”, 
Klatzmann et. al. (US20140255445A1, Pub. 09/11/2014, hereafter “Klatzmann”), and 
VBI Vaccines (“VBI Vaccines Announces Acquisition of Epixis and Its Innovative eVLP Vaccine Platform.” Archived Press Release, 09/15/2011.  https://www.vbivaccines.com/archived-press-releases/vbi-announces-acquisition-of-epixis-and-its-innovative-evlp-vaccine-platform/; hereafter “VBI Vaccines.”)
The Prior Art
Diaz-Mitoma teaches a two-part, dose-escalation study to define the safety, tolerability, and optimal dose level of candidate GBM vaccine VBI-1901 with subsequent extension of optimal dose level in recurrent GBM subjects (“Study Description”.)  Diaz-Mitoma teaches the VBI-1901 comprises at least human cytomegalovirus (HCMV) pp65 and 200 ug GM-CSF (“Study Design”; “Arms and Interventions”), but as the outcome measurements look at the levels of HCMV glycoprotein B (gB) and pp65 (“Outcome Measures: Secondary Outcome Measures: Items 1-2) and as evidenced by Wen, VBI-1901, a bivalent gB/pp65 enveloped virus-like particle (eVLP), is a rationally-designed immunotherapeutic vaccine for CMV+ solid tumors that comprises T cell targets against gB (CD4+) and pp65 (CD8+) and antibody targets against gB (Wen, left col., “About VBI-1901”.)  Further, it appears that the eVLP known as VBI-1901 is a VLP which falls under the metes and bounds of instant claims 1 and 6, insomuch that virus like particle (VLP) comprises a fusion protein comprising an N-terminal portion of a gag protein found in a murine leukemia virus (MLV) fused upstream of a pp65 protein found in HCMV and a polypeptide comprising a glycoprotein (gB) protein found in HCMV, as evidenced by Anderson, VBI Vaccines, Epixis, and Klatzmann.  
1.  Anderson discloses a method for treating HCMV infection, wherein a virus-like particles (VLPs) comprises Moloney Murine leukemia virus (MMLV) core protein gag and includes one or more HCMV epitopes from HCMV envelope glycoproteins gB and tegument protein pp65 (entire document; see abstract; reference claims 1-2, 26-27, 33-34, 47-62; Examples 1-4).  Anderson teaches eVLP which comprise a fusion protein comprising an N-terminal portion of a gag protein found in a murine leukemia virus (MLV) fused upstream of a pp65 protein found in HCMV and a polypeptide comprising a glycoprotein (gB) protein (Examples 1-2 ¶[0149-0154]; Fig. 1).  Anderson is the sole inventor listed on the instant application, and is an employee of Variation Biotechnologies, Inc., which also owns VBI Vaccines.
2.  As noted by VBI Vaccines in a press release from 09/15/2011, VBI Vaccines acquired Epixis and its eVLP platform (See entire document.)  
3.  Epixis was formed by a number of researchers, including David Klatzmann (Slide 3, Epixis) and their eVLP platform uses retroviral core protein particles, namely gag, and retroviral env to formulate custom VLPs which express any antigen of interest (Slides 8-9, 17-19).
4.  Klatzmann is the patent literature regarding the eVLP platform described by Epixis.  Klatzmann teaches an immunogenic composition comprising a non-infectious synthetic retroviral particle comprising a core comprising a self-assembling Gag protein of a particular retrovirus, namely Moloney murine leukemia virus (¶[0027][0150][0193]) and a lipid bilayer envelope comprising one or more selected peptide antigens heterologous to any retrovirus; wherein the one or more selected peptide antigens are exposed at the surface of the particle; wherein the non-infectious synthetic retroviral particle is devoid of any retroviral genome; and wherein the non-infectious synthetic retroviral particle is devoid of envelope protein of the particular retrovirus (reference claim 1) and wherein the non-retroviral peptide antigens are pp65 and gB from cytomegalovirus (¶[0071]).  
Therefore, given the evidence provided by Wen, Anderson, VBI Vaccines, Epixis, and Klatzmann, VBI-1901 of Diaz-Mitoma is inherently an eVLP which comprises a fusion protein comprising an N-terminal portion of a gag protein found in a murine leukemia virus (MLV) fused upstream of a pp65 protein found in HCMV and a polypeptide comprising a glycoprotein (gB) protein found in HCMV as required by instant claims 1 and 6.  
Further evidence to support the inherent nature of VBI-1901 is provided by the sequence alignments of SEQ ID NO: 4 of the instant claims.  SEQ ID NO: 4 of Anderson is 100% identical to SEQ ID NO:4 of the instant claims.  Absent evidence to the contrary, VBI-1901 comprises a fusion protein comprising the amino acid sequence of SEQ ID NO:4 as required by instant claims 2-3 and 7-8.  
Diaz-Mitoma teaches three dose levels of VBI-1901, wherein the viral protein is present at 0.4 ug, 2 ug, or 10 ug with 200 ug of GM-CSF in every dose level (“Arms and Interventions”; instant claims 4, 9) and that said doses are in 0.2 mL volume given in two equal intradermal injections (“Arms and Interventions”) to patients diagnosed with WHO grade IV glioblastoma (a.k.a. grade IV astrocytoma, glioblastoma multiforme, GBM, GBM4), thus anticipating the limitations of instant claims 1, 5-6, and 10.  Diaz-Mitoma teaches analysis of the immunogenicity and optimal vaccine-induced immunity-serum IgG anti-gB antibodies (Part A and B), wherein the time frame is to measure said serum antibodies at baseline and 2 weeks after each dose of vaccine until tumor progression or toxicity, and to specifically note the % of subjects who achieve a 2-fold (or higher) increase of anti-HCMV gB antibodies compared to baseline. (‘Outcome Measures: Secondary Outcome Measures: Items 1, 10.”; instant claim 11). 
For at least these reasons, Diaz-Mitoma teaches, either expressly or inherently, the limitations of instant claims 1-11 as evidenced by Wen, Anderson, VBI Vaccines, Epixis, and Klatzmann, and anticipates the invention encompassed by said claims. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-13 of U.S. Patent No. 9,777,043 in view of Diaz-Mitoma (supra).  Both the instant claims and the ‘043 claims are drawn towards compositions comprising a VLP, wherein said VLP comprises a fusion protein comprising an N-terminal portion of a gag protein found in a murine leukemia virus (MLV) fused upstream of HCMV pp65 and an HCMV gB polypeptide.  Both the instant claims and the ‘043 claims are drawn towards the incorporation of specific sequences of said fusion proteins and polypeptides, wherein said sequences share 100% identity (NB:  SEQ ID NO:4 of each claim set is identical, while SEQ ID NO:1 appears to be the gag portion of SEQ ID NO:4.)  Both also claim methods of use of the VLP to reduce the frequency, severity, or onset of HCMV infection through generic modes of administration.  The first difference between the instant claims and the ‘043 claims is that the ‘043 claims comprise a cytokine adjuvant like the instant claims, but do not specify said cytokine as being granulocyte macrophage colony stimulating factor (GM-CSF).  The second difference between the instant claims and the ‘043 claims is the methods of the instant claims specify the treatment of patients with GBM tumors.  However, these differences would be obvious, given the teachings of Diaz-Mitoma (detailed supra).  In summation, Diaz-Mitoma teaches the VLP of the instant claims in a composition with GM-CSF for the treatment of patients with GBM.  Therefore, the species of the instant claims would be an obvious variant for a skilled artisan, given the teachings of Diaz-Mitoma, thus rendering the instant claims and the ‘043 claims as obvious variants of one another.  



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
US10,632,190B2.  Teaches treatment of GBM with pp65, gB, and GM-CSF which can be delivered by VLPs or retroviral vectors.  Not utilized as rejection would be redundant to those set forth supra.
US11,248,026B2.  Applicant-related patent, CON of ‘043 noted supra.  SEQ ID NOs: 4 are identical between disclosures, however, SEQ ID NOs: 1 and 10 are claimed in ‘026.  SEQ ID NO:1 of ‘026 is MMLV gag which appears to be 100% identical to the gag portion of SEQ ID NO:4 of the instant claims; SEQ ID NO:10 appears to be a gB-VSV fusion protein that is not instantly claimed.  
17/014,028.  Copending application claiming similar subject matter but utilizing different adjuvants (saponin and TLR4 agonist).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648